 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RAYMOND ALFORD BRADFORD,                          No. 2:21-cv-0637-TLN-EFB P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    P. SAFY,
15                       Defendant.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On April 16, 2021, the court found that plaintiff had failed to pay the $402 filing

19   fee required by 28 U.S.C. § 1914(a) or request leave to proceed in forma pauperis and submit the

20   affidavit and trust account statement required by 28 U.S.C. § 1915(a). ECF No. 6. Accordingly,

21   the court directed the Clerk to send plaintiff another Application to Proceed In Forma Pauperis

22   and ordered plaintiff to submit the filing fee or the completed application within thirty days. Id.

23   The court also warned plaintiff that failure to do so would result in this action being dismissed.

24   Id.

25           The time for acting has now passed and plaintiff has not submitted the filing fee, a

26   completed application for leave to proceed in forma pauperis or otherwise responded to the

27   court’s order.

28   /////
 1          Accordingly, it is RECOMMENDED that this action be dismissed without prejudice.
 2          These findings and recommendations are submitted to the United States District Judge
 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 4   after being served with these findings and recommendations, any party may file written
 5   objections with the court and serve a copy on all parties. Such a document should be captioned
 6   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 7   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 8   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 9   Dated: May 19, 2021.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
